e-mail: tproczko@hartmarx.com August 15, 2008 Mr. John Reynolds Assistant Director United States Securities and Exchange Commission treet Washington, DC 20549-3651 Re: Hartmarx Corporation Form 10-K for the year ended November 30, 2007 Filed February 8, 2008 File No. 001-08501 Dear Mr. Reynolds: This will acknowledge your letter dated July 30, 2008.Following is the response of Hartmarx Corporation (the "Company") to your comment on the Company's response as set forth in the Company's letter dated July 3, 2008.The Staff's comment contained in your letter of July 30, 2008 is in italics.Our response follows the comment. Compensation Discussion and Analysis, Page 15 1. We note your response to comment 1 of our letter dated March 7, 2008 and we reiterate our comment.Please confirm that in future filings, you will disclose the specific performance target used to determine incentive amounts.To the extent you will not disclose these targets, provide a supplemental analysis as to why it is appropriate to omit it pursuant to instruction 4 to Item 402(b) of Regulation S-K.This analysis should be of the targets from the proxy statement for the 2007 year. The Company acknowledges the Staff's comment and respectfully submits that it has disclosed the specific performance targets for the consolidated pre-tax income goals, which relate to 60% of total potential cash bonus payments (please see page 17 of the Company's 2008 proxy statement).The Company believes that disclosing the specific quantitative terms of the performance targets of the goals established for operating unit Mr.
